DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed March 23, 2021.  Currently, claims 1-23 are pending.  Claim 24 has been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over Rouhanifard May 2017 has been withdrawn in view of the amendment to the claims to require the length of the binding arm and adapter.  
The 102 rejection over Rouhanifard November 2017 has been withdrawn in view of the 1.130 Katz type declaration filed October 13, 2021.
	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-23 in the paper filed  March 23, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to provisional application 62/679,086, filed June 1, 2018.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-14, 16-18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24) in view of Zhang et al. (US 5,942,391, August 24, 1999).
Rouhanifard teaches methods for exponentially amplifying the signal of a fluorescently labeled primary clampFISH probe (see slide 7)   Rouhanifard illustrates the ClampFISH method that relies upon hybridization, click and repeating.  A clampFISH probe is hybridizes to a target and a click chemistry agent is added.  Tertiary clampFISH probes are added.  Multiple copies of each secondary and tertiary clampFISH probes are provided (see illustration)(limitations of Claim 5).  It can be see, each of these probes binds adjacent regions of their targets (limitations of Claim 6, 8).  FISH relies upon fixed samples (limitations of Claim 2, 3).  Rouhanifard teaches CLampFISH signal grows exponentially across rounds of amplification.  The poster, figure on left side illustrates 12 rounds of amplification (limitations of Claim 4). Rouhanifard teaches ClampFISH can be used to simultaneously probe multiple targets (see slide 12). Rouhanifard teaches the click chemistry comprises an azide and an alkyne group (limitations of Claims 10, 11, 12).  Rouhanifard further teaches click is catalyzed with copper I (limitations of Claim 13).  
  
    PNG
    media_image1.png
    90
    210
    media_image1.png
    Greyscale

The FISH signals illustrates in Slides 8, 9 are fluorophores (limitations of Claim 14).  The signals are detected by FISH, (see slide 11).  Rouhanifard teaches targets 
Rouhanifard does not specifically teach the clampFISH probe has binding arms with about 15 nucleotides and adapters with about 10 nucleotides in length.  
However, Zhang teaches the binding regions, namely arms and adapters are about 10-15 nucleotides in length.  
Zhang teaches a method of nucleic acid hybridizing a padlock probe to a target, where the 3’ and 5’ end of the probe hybridizes to the target in a circular probe structure.  The probe is then ligated to detect the target.  Figure 14 illustrates the hybridization signal amplification method (HSAM) using a circular target probe and three circular signal probes.  AB, CD and EF indicate nucleotide sequences in the linker regions that are complementary to the 3’ and 5’ nucleotides sequences of a circular signal probe (col. 5, lines 30-35, col 19-20).  The signal probes have been juxtaposed by binding to complementary sequences of the linker regions of another circular signal probe.  

    PNG
    media_image2.png
    400
    619
    media_image2.png
    Greyscale

Zhang teaches the addition of the first CS-probe results in the binding of its 3’ and 5’ regions to the complementary regions of the linker of the circular amplification probe (limitations of Claim 8). The 3’ and 5’ regions of the CS-probe are joined by the ligating agent to form a closed circular CS-probe bound to the closed circular amplification probe.  Zhang teaches the method may be performed with a multiplicity of CS-probes having multiple pairs of complementary regions to form a large cluster of chained molecules on the target nucleic acid (col. 20, lines 30-40)(limitations of Claim 4).   Figure 14 illustrates two tertiary probes that bind to different regions of the target (limitations of Claims 5 and 6).  The probe may be DNA (limitations of Claim 16).  The use of a multiplicity of CS probes having multiple pairs of complementary regions, a large cluster of chained molecules is formed on the target nucleic acid (col. 20, lines 30-35).  Zhang teaches the oligonucleotide probes are 40-200 nucleotides in length (col 11, lines 15-20)(limitations of Claim 7). The CS-probe comprises two binding arms and a region between them.  Zhang teaches the target nucleic acid specific portions of the probes i.e. the 5’ end and the 3’end of the probes are about 15-60 nucleotides in length (col. 11, lines 25). Zhang teaches the probe further comprises a linker sequence of 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have designed circular probes as taught by Zhang for use in the click chemistry based circular amplification probe method of Rouhanifard.  Rouhanifard does not specifically teach the length of the tagert regions for the circular probes.  The ordinary artisan would have been motivated to design the circular probes as taught by Zhang.  Zhang specifically teaches 3’ and 5’ ends that are about 15 nucleotides in length hybridize to the target.  Thus, using this length for the 3’ and 5’ ends would have been prima facie obvious.  
Response to Arguments
	The response traverses the rejection.  The response asserts Rouhanifard does not specifically teach the lengths of the binding arm or the adapter for the clampFISH probes.  This argument has been considered.  The newly provided combination teaches the binding regions, namely arm and adapter, are about 15 nucleotides or about 10 nucleotides in length.  
	The response argues Zhang (I) does not teaches the use of FISH for detecting nucleic acids.  This limitations is taught by Rouhanifard.  

	Thus for the reasons above the newly provided rejection is set forth.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24) in view of  Zhang et al. (US 5,942,391, August 24, 1999) as applied to claims 1-8, 10-14, 16-18, 21-23 above and in further view of Lohman et al. (US 2014/0179539, June 26, 2014).
Neither Rouhanifard nor Zhang specifically teaches detecting splice junctions using the circular amplification probes and click chemistry for ligation.  
However, Lohmann specifically teaches analysis of splice junctions using ligation.  Lohmann teaches the RNA splint ligase may be used with molecular inversion probes (also known as padlock probe)(i.e. ligating ends of a probe).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the click chemistry based circular amplification probe method of Rouhanifard  and Zhang to detect mRNA splice junctions and splicing variants.  Lohmann teaches the ligation of padlock probe ends allows splice junctions .  

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 9, 2021